Citation Nr: 1537690	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right hip injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2010; a statement of the case was issued in July 2012; and a substantive appeal was received in August 2012.   

The Veteran also appealed the issue of entitlement to service connection for endometriosis.  The RO issued a May 2014 rating decision in which it granted service connection for endometriosis.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO denied the claim based, in part, on the fact that there was no evidence of a right hip disability in the service treatment records.  However, the Board notes that the service treatment records (VBMS, 8/28/07, pgs. 17-25) reflect that in May 2006, the Veteran was in physical therapy for her back and hips.  They reflect tenderness in her right sacroiliac joint (SIJ) (pgs. 18 and 21).  She was assessed with probable right SIJ dysfunction (p. 22) and a sacroiliac region sprain (p. 25).

Given the evidence in the service treatment records and the Veteran's current complaints of a right hip disability, the Board finds that a VA examination is warranted to determine the etiology of any right hip/right sacroiliac joint disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of any right hip/right sacroiliac joint disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any right hip/right sacroiliac joint disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







